                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 SHAWN M. KESLING,

                      Plaintiff,                Case No. 1:18-cv-00540-BLW

 vs.                                            ORDER ON POST-JUDGMENT
                                                MOTION TO ALTER OR AMEND
 ABRAHAM WINGROVE, DANICA                       JUDGMENT
 COMSTOCK, MATTHEW BUIE,
 JEREMIAH SCOTT, JAN M.
 BENNETTS, JILL LONGHURST,
 ADA COUNTY PUBLIC
 DEFENDER’S OFFICE, ADA
 COUNTY SHERIFF’S OFFICE and
 STATE OF IDAHO,

                      Defendants.



       On April 15, 2019, the Court dismissed Plaintiff Shawn Kesling’s case without

prejudice as being barred by Heck v. Humphrey, 512 U.S. 477 (1994). Now pending

before the Court is Plaintiff’s Motion to Alter or Amend Judgment. (Dkt. 9.) Plaintiff

now asserts that some of his claims should not be barred because they are based on

charges that were dismissed, and that some or all of his civil rights claims raise only

procedural issues and do not call into question the validity of some or all the criminal




ORDER ON POST-JUDGMENT MOTION TO ALTER OR AMEND JUDGMENT- 1
counts upon which he was convicted. Plaintiff has not fully explained the details of his

assertions.

       IT IS ORDERED that Plaintiff’s Motion to Alter or Amend (Dkt. 9) is

GRANTED in part, to the extent that he will be permitted to file a motion to amend and

an amended complaint. The motion to amend must specifically identify the charges that

were dismissed and the claims arising from those charges. The motion must particularly

set forth in a clearly distinguishable manner his convictions, the factual basis of those

convictions, and any of the claims that he agrees are presently barred by Heck v.

Humphrey because they call into question those convictions. He must allege facts

showing that the claims arising from the dismissed charges are not intertwined with the

facts that are the basis for his convictions, and state why the facts supporting the claims

upon which he desires to proceed do not call into question the convictions. The motion to

amend shall be accompanied by a proposed amended complaint.

       IT IS FURTHER ORDERED that the amended complaint shall be formatted as

follows: For each cause of action against each defendant, Plaintiff shall state the

following: (1) the name of the person or entity that caused the alleged deprivation of his

constitutional rights; (2) facts showing the defendant is a state actor (such as state

employment or a state contract) or a private entity performing a state function; (3) the

dates on which the conduct of the defendant allegedly took place; (4) the specific conduct

or action Plaintiff alleges is unconstitutional; (5) the particular constitutional provision


ORDER ON POST-JUDGMENT MOTION TO ALTER OR AMEND JUDGMENT- 2
(or state law provision) Plaintiff alleges has been violated; (6) facts alleging that the

elements of the violation are met;1 (7) the injury or damages Plaintiff personally suffered;

and (8) the particular type of relief he is seeking from each defendant.

       IT IS FURTHER ORDERED that Plaintiff should take into consideration the

following when deciding upon the defendants to include in his amended complaint.

       1.      Prosecutors

       Federal appellate courts have repeatedly ruled that a prosecutor is entitled to

absolute quasi-judicial immunity from liability for damages under 42 U.S.C. § 1983

when the alleged wrongful acts were committed by the prosecutor in the performance of

an integral part of the criminal judicial process. See, e.g., Robichaud v. Ronan, 351 F.2d

533, 536 (9th Cir. 1965); Imbler v. Pachtman, 424 U.S. 409 (1976). Tasks that are an

integral part of the criminal justice process include initiating and pursuing a

criminal prosecution, Imbler, 424 U.S. at 410, preparing and filing charging

documents, Kalina v. Fletcher, 522 U.S. 118, 131 (1997), and participating in

probable cause hearings, Burns v. Reed, 500 U.S. 478 (1991). Nonetheless,

because the immunity test is based upon function, a prosecutor has only qualified

immunity for “performing investigatory or administrative functions, or [when he] is



1
 For example, Plaintiff must allege facts setting forth the elements of a failure to-protect claim
or a retaliation claim.



ORDER ON POST-JUDGMENT MOTION TO ALTER OR AMEND JUDGMENT- 3
essentially functioning as a police officer or detective.” Broam v. Bogan, 320 F.3d 1023,

1028 (9th Cir. 2003). In Bly-Magee v. California, 236 F.3d 1014 (9th Cir. 2001), the

United States Court of Appeals for the Ninth Circuit extended quasi-judicial immunity

for attorneys general for conduct related to their state litigation duties in defending state

actors in civil suits. The Complaint should clearly state facts showing the type of

prosecutorial functions that allegedly resulted in a constitutional violation.

       2.     Criminal Defense Attorneys and Public Defenders

       In West v. Atkins, 487 U.S. 42 (1988), the United States Supreme Court held that

that criminal defense attorneys—even if they are acting as public defenders paid by the

government—are not considered “state actors” under § 1983 because, in their unique

function, they are not acting on behalf of the State:

                     Indeed, Polk County v. Dodson, [454 U.S. 312 (1981)] …
             is the only case in which this Court has determined that a person
             who is employed by the State and who is sued under § 1983 for
             abusing his position in the performance of his assigned tasks
             was not acting under color of state law. The Court held that “a
             public defender does not act under color of state law when
             performing a lawyer’s traditional functions as counsel to a
             defendant in a criminal proceeding.” 454 U.S., at 325, 102 S.Ct.,
             at 453. In this capacity, the Court noted, a public defender
             differs from the typical government employee and state actor.
             While performing his duties, the public defender retains all of
             the essential attributes of a private attorney, including, most
             importantly, his “professional independence,” which the State is
             constitutionally obliged to respect. Id., at 321-322, 102 S.Ct., at
             451. A criminal lawyer’s professional and ethical obligations
             require him to act in a role independent of and in opposition to
             the State. Id., at 318- 319, 320, 102 S.Ct., at 450. The Court
             accordingly concluded that when representing an indigent

ORDER ON POST-JUDGMENT MOTION TO ALTER OR AMEND JUDGMENT- 4
             defendant in a state criminal proceeding, the public defender
             does not act under color of state law for purposes of § 1983
             because he “is not acting on behalf of the State; he is the State's
             adversary.” Id., at 323, n. 13, 102 S.Ct., at 452, n. 13. See also
             Lugar v. Edmondson Oil Co., 457 U.S., at 936, n. 18, 102 S.Ct.,
             at 2753, n. 18.

Id. at 50 (emphasis added). As a result, Plaintiff cannot bring a civil rights lawsuit against

his defense attorney.

       3.     The County

       In addition, Plaintiff shall include facts showing that he can meet the Monell

requirements if Plaintiff desires to include a municipality (city or county entity) as a

defendant in the amended complaint. To state a claim against a municipality, a pleading

must allege that the execution of an official policy or unofficial custom of the

municipality inflicted the injury of which the plaintiff complains. Monell v. Dept. of Soc.

Serv. of New York, 436 U.S. 658, 694 (1978). That is, “a municipality can be found liable

under § 1983 only where the municipality itself causes the constitutional violation at

issue.” City of Canton v. Harris, 489 U.S. 378, 385 (1989).

       Under Monell, requisite elements of a § 1983 claim against a municipality or

private entity performing a state function are the following: (1) the plaintiff was deprived

of a constitutional right; (2) the municipality or entity had a policy or custom; (3) the

policy or custom amounted to deliberate indifference to the plaintiff’s constitutional

right; and (4) the policy or custom was the moving force behind the constitutional




ORDER ON POST-JUDGMENT MOTION TO ALTER OR AMEND JUDGMENT- 5
violation. See Mabe v. San Bernardino County, Dep't of Pub. Soc. Servs., 237 F.3d 1101,

1110-11 (9th Cir. 2001).

       All policy-based claims must meet the pleading standards clarified by Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007). That is, mere “formulaic recitation of a cause of

action’s elements” is insufficient. Id. at 555. Without specific factual allegations about

(1) what the municipality’s policies were; (2) what the policy-makers actually did; and

(3) how the policies caused the alleged constitutional violations, a plaintiff has not stated

a claim upon which he can proceed.

       4.     The State of Idaho

       In addition, the Eleventh Amendment prohibits a federal court from entertaining a

suit brought by a citizen against a state, absent a waiver of sovereign immunity. Hans v.

Louisiana, 134 U.S. 1, 16-18 (1890). The Supreme Court has consistently applied the

Eleventh Amendment’s jurisdictional bar to states and state entities “regardless of the

nature of the relief sought.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

100 (1984). Moreover, only a “person” may be sued pursuant to 42 U.S.C. § 1983, and a

state is not considered a “person” under that statute. Will v. Mich. Dep’t of State Police,

491 U.S. 58, 71 (1989). Therefore, Plaintiff should omit the State of Idaho from any

amended complaint.




ORDER ON POST-JUDGMENT MOTION TO ALTER OR AMEND JUDGMENT- 6
